Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-22 are currently pending in the instant application.

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1 and 6-8, drawn to a method for library preparation for next generation sequencing.

Group II, claim(s) 2-4, drawn to a method for library preparation for next generation sequencing.

Group III, claim(s) 5, drawn to a method for library preparation for next generation sequencing.

Group IV, claim(s) 9, drawn to a method for library preparation for next generation sequencing.

Group V, claim(s) 10-18, drawn to a method for library preparation for next generation sequencing.

Group VI, claim(s) 19, drawn to a method for library preparation for next generation sequencing.

.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VII lack unity of invention because even though the inventions of these groups require the technical feature of library preparation; generating target molecules; nucleic acid targets; at least one sample; an amplification process; and a set of sequencing-based primers as it does not make a contribution over the prior art in view of Wang et al. (US2018002738). Wang et al. teach that one of the most commonly used approached to enrich a target region before NGS is PCR amplification directly from sample DNA using target-specific primers (interpreted as a sample, and sequencing based primers)l that existing target enrichment, library preparation and sequencing steps all utilize DNA polymerase and amplification process which will introduce substantial bias (interpreted as nucleic acid targets; and an amplification process), ; and that barcoded template nucleic acids generate multiple barcoded template nucleic acids in a single reaction vessel (interpreted as generating target molecules) (paragraphs [0006]-[0007]; and [0042]).
 Therefore, the technical feature linking the invention of groups I-VII does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over prior art for the reasons set forth above.

Species Election
This application contains claims directed to more than one species of the generic invention.
These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

A single specific species of method of generating the set of tagged target molecules such as, for example, wherein the method of generating the set of tagged target molecules comprises performing the first amplification reaction with a set of UMI-based primers (instant claim 4) OR wherein the method of generating the set of tagged target molecules comprises performing a purification process with products of the first amplification process (instant claim 8), such as recited in instant 4 and 8 (please elected one of claims 4 and 8).

A single specific species election of what generating the set of metagenome-associated fragments comprises such as, for example, wherein generating the set of metagenome-associated fragments comprises generating fragments based on processing the set of total nucleic acids (instant claim 17) OR wherein generating the set of metagenome-associated fragments comprises pre-processing the set of total nucleic acid prior to fragmentation (instant claim 18), such as recited in instant 17 and 18 (please elected one of claims 17 or 18).

A single specific species of method of generating the set of tagged target molecules such as, for example, wherein the method of generating the set of tagged target molecules comprises performing PCR process based on the at least one sample and a set of primers (instant claim 21) OR wherein the method of generating the set of tagged target molecules comprises generating nucleic acid fragments from at least one sample (instant claim 22), such as recited in instant 21 and 22 (please elected one of claims 21 and 22).

The technical feature linking the various species of Groups I-VII broadly appears to be the method of generating the set of tagged target molecules such as, for example, wherein the method of generating the set of tagged target molecules comprises performing the first amplification reaction with a set of UMI-based primers (claim 4); or wherein the method of generating the set of tagged target molecules comprises performing a purification process with products of the first amplification process (claim 8), such that the different methods of generating the set of tagged target molecules result in a priori. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species, which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1, 2, 5, 9, 10, 19 and 20.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Inventorship
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 


/Amy M Bunker/
Primary Examiner, Art Unit 1639